DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
Claims 7-22 are withdrawn.

Election/Restrictions
Claims 7-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/0222.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Zemlok et al. ( US 20180153634 A1, June 7, 2018) (hereinafter “Zemlok”).
Regarding claims 1-3, Zemlok teaches a cooling assembly for a robotic surgical system (Fig. 1) comprising a robotic arm and an end effector movable by the robotic arm, the cooling assembly (480, Fig. 3; [0053]) comprising: a first enclosure (402, Fig. 3) within a sterile environment, wherein the first enclosure is fluidically isolated from the sterile environment, the first enclosure comprising a motor (e.g., within 410, 460 Fig. 3) configured to actuate the end effector in the sterile environment (e.g., Fig. 1); and a second enclosure (e.g., 410, 460, Fig. 3) external to the sterile environment; wherein the first enclosure and the second enclosure are thermally and fluidically coupled; e.g., [0044] (“The motor assembly 410 and the control assembly 460 may be integrated within a housing which will be covered by the drape 490 …”) (as recited in claim 1); wherein the first enclosure (402, Fig. 3) comprises a sterile drape (490, Fig. 3) secured about the robotic arm (as recited in claim 2); wherein the first enclosure comprises a sterile barrier housing configured to receive the motor, the sterile barrier housing removably securable to the robotic arm (as recited in claim 3).  See also Figs. 3-6 and associated text.  See
Regarding claims 4-5, as discussed above, Zemlok teaches a cooling assembly for a robotic surgical system, wherein the second enclosure comprises a fluid collector (as recited in claim 4); wherein the second enclosure comprises a smoke evacuator (as recited in claim 5).  See, e.g., [0053].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlok in view of Faries et al. (US 5524643 A, November 11, 1996) (hereinafter “Faries”).
Regarding claim 6, Zemlok teaches a cooling assembly for a robotic surgical system, except wherein the first enclosure comprises a moisture-detecting feature.  Faries teaches use of moisture-detecting feature in order to detect leaks in a surgical drape.   See, e.g., 2:48-55.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Faries with the invention taught by Zemlok such that wherein the first enclosure comprises a moisture-detecting feature (as recited in claim 6) in order to detect leaks in a surgical drape.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792